—In an action, inter alia, to *406recover damages for Federal civil rights violations, the defendants appeal from an order of the Supreme Court, Westchester County (LaCava, J.), entered January 4, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint (see, Felder v Casey, 487 US 131; Lopez v Shaughnessy, 260 AD2d 551; Gorman v Sachem Cent. School Dist., 232 AD2d 452; Liu v New York City Police Dept., 216 AD2d 67, lv denied 87 NY2d 802, cert denied 517 US 1167). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.